UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2011 DUOYUAN PRINTING, INC. (Exact name of registrant as specified in its charter) Wyoming 001-34520 91-1922225 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) No. 3 Jinyuan Road Daxing Industrial Development Zone Beijing, People's Republic of China (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 10 6021 2222 Not applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Directors. On June 13, 2011, Sik Siu Kwan notified the board of directors (the "Board") of Duoyuan Printing, Inc. (the "Company") that, effective immediately, he would be resigning as an independent non-executive director of the Board and member of the audit committee. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Letter of Resignation, dated June 13, 2011, tendered by Sik Siu Kwan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DUOYUAN PRINTING, INC. By: /s/ Xiqing Diao Name: Xiqing Diao Title: Chief Executive Officer Date:June 17, 2011
